21 A.3d 465 (2011)
301 Conn. 920
STATE of Connecticut
v.
Joshua KOMISARJEVSKY.
SC 18797
Supreme Court of Connecticut.
Decided June 8, 2011.
Walter C. Bansley III, New Haven, Jeremiah Donovan and Todd A. Bussert, New Haven, in support of the petition.
Hairy Weller, senior assistant state's attorney, and William S. Fish, Jr., Michael C. Sorensen and Amy E. Markim, Hartford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court (AC 33360) is granted, limited to the following issues:
"1. Does the trial court's decision to grant an intervenor's motion to unseal a 'witness hst' constitute a final judgment permitting interlocutory review?
"2. If the decision is an appealable final judgment, did the trial court improperly grant the intervener's motion to unseal the 'witness list?'"
ROGERS, C.J., and NORCOTT and ZARELLA, Js., would deny the defendant's petition for certification for appeal.